UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period:	March 31, 2016 Item 1. Schedule of Investments: Putnam VT American Government Income Fund The fund's portfolio 3/31/16 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (87.2%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (23.4%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from April 15, 2028 to July 20, 2036 $72,016 $84,674 6s, with due dates from April 15, 2028 to November 20, 2038 182,147 208,846 5 1/2s, April 20, 2038 271,257 302,896 5s, TBA, April 1, 2046 1,000,000 1,083,828 4.687s, June 20, 2045 27,839 31,544 4.674s, April 20, 2065 265,884 301,064 4.667s, May 20, 2045 383,154 433,651 4.656s, May 20, 2045 502,752 569,017 4.655s, May 20, 2045 302,858 343,224 4.654s, June 20, 2045 272,097 308,375 4.634s, June 20, 2045 227,888 257,830 4.598s, May 20, 2045 518,157 585,372 4.554s, May 20, 2045 135,345 152,941 4.524s, June 20, 2065 62,864 70,697 4.516s, June 20, 2045 58,523 65,821 4 1/2s, TBA, April 1, 2046 2,000,000 2,148,438 4.491s, September 20, 2065 217,560 245,073 4.489s, October 20, 2065 255,709 288,732 4.468s, May 20, 2065 118,363 132,500 4.413s, June 20, 2065 28,835 32,312 4s, with due dates from April 20, 2045 to May 20, 2045 2,550,027 2,756,419 3 1/2s, with due dates from January 20, 2045 to June 20, 2045 7,201,879 7,650,179 3s, TBA, April 1, 2046 1,000,000 1,036,406 U.S. Government Agency Mortgage Obligations (63.8%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, with due dates from September 1, 2030 to July 1, 2031 27,531 33,206 7s, with due dates from November 1, 2026 to May 1, 2032 253,440 294,293 5 1/2s, December 1, 2033 28,449 32,087 4s, with due dates from August 1, 2044 to March 1, 2046 784,157 841,113 3 1/2s, TBA, April 1, 2046 1,000,000 1,046,992 Federal National Mortgage Association Pass-Through Certificates 7 1/2s, with due dates from September 1, 2030 to November 1, 2030 19,760 23,576 7s, with due dates from December 1, 2028 to December 1, 2035 518,134 612,746 6 1/2s, September 1, 2036 14,308 16,726 6s, January 1, 2038 232,542 265,947 5 1/2s, January 1, 2038 834,689 938,907 5s, February 1, 2039 26,067 28,881 4 1/2s, TBA, April 1, 2046 4,000,000 4,353,125 4s, with due dates from June 1, 2042 to March 1, 2046 6,092,251 6,576,181 4s, TBA, April 1, 2046 1,000,000 1,068,672 3 1/2s, with due dates from May 1, 2045 to January 1, 2046 3,823,727 4,034,841 3 1/2s, November 1, 2045 (FWC) 490,659 518,143 3 1/2s, October 1, 2045 (FWC) 489,676 517,029 3 1/2s, TBA, May 1, 2046 4,000,000 4,186,404 3 1/2s, TBA, April 1, 2046 6,000,000 6,291,563 3s, with due dates from April 1, 2043 to May 1, 2045 6,735,469 6,925,004 3s, TBA, May 1, 2046 4,000,000 4,095,003 3s, TBA, April 1, 2046 9,000,000 9,232,735 Total U.S. government and agency mortgage obligations (cost $70,601,252) U.S. TREASURY OBLIGATIONS (24.7%) (a) Principal amount Value U.S. Treasury Bonds 6 1/4s, August 15, 2023 $990,000 $1,313,945 4 1/2s, August 15, 2039 (SEGCCS) 7,201,000 9,860,869 U.S. Treasury Notes 0 5/8s, May 31, 2017 (SEGSF) 8,927,000 8,921,682 Total U.S. treasury obligations (cost $18,754,306) MORTGAGE-BACKED SECURITIES (22.2%) (a) Principal amount Value Agency collateralized mortgage obligations (22.2%) Federal Home Loan Mortgage Corporation IFB Ser. 3408, Class EK, 24.038s, 2037 $44,892 $74,047 IFB Ser. 2979, Class AS, 22.674s, 2034 6,468 7,065 IFB Ser. 3072, Class SM, 22.197s, 2035 57,887 89,794 IFB Ser. 3065, Class DC, 18.551s, 2035 285,551 421,826 IFB Ser. 2990, Class LB, 15.831s, 2034 61,898 80,150 IFB Ser. 3232, Class KS, IO, 5.864s, 2036 264,926 45,286 IFB Ser. 4136, Class ES, IO, 5.814s, 2042 531,846 92,723 Ser. 4122, Class TI, IO, 4 1/2s, 2042 510,172 78,209 Ser. 4018, Class DI, IO, 4 1/2s, 2041 770,511 103,183 Ser. 4329, Class MI, IO, 4 1/2s, 2026 802,328 90,029 Ser. 4546, Class PI, IO, 4s, 2045 945,233 145,849 Ser. 4500, Class GI, IO, 4s, 2045 876,774 99,154 Ser. 4425, IO, 4s, 2045 986,168 118,419 Ser. 4452, Class QI, IO, 4s, 2044 (F) 734,855 112,212 Ser. 4116, Class MI, IO, 4s, 2042 1,156,733 192,864 Ser. 4019, Class JI, IO, 4s, 2041 919,976 113,157 Ser. 3996, Class IK, IO, 4s, 2039 1,088,271 95,308 Ser. 4165, Class AI, IO, 3 1/2s, 2043 585,361 87,962 Ser. 4150, IO, 3 1/2s, 2043 437,797 77,711 Ser. 4136, Class IQ, IO, 3 1/2s, 2042 950,402 130,385 Ser. 4122, Class AI, IO, 3 1/2s, 2042 756,467 93,201 Ser. 4199, Class CI, IO, 3 1/2s, 2037 643,462 59,971 Ser. 304, Class C37, IO, 3 1/2s, 2027 639,825 68,081 Ser. 4150, Class DI, IO, 3s, 2043 697,924 80,043 Ser. 4141, Class PI, IO, 3s, 2042 661,041 75,735 Ser. 4158, Class TI, IO, 3s, 2042 1,691,359 193,847 Ser. 4165, Class TI, IO, 3s, 2042 1,791,054 189,493 Ser. 4171, Class NI, IO, 3s, 2042 1,027,170 103,857 Ser. 4183, Class MI, IO, 3s, 2042 555,243 57,523 Ser. 4201, Class JI, IO, 3s, 2041 909,588 82,392 Ser. 4215, Class EI, IO, 3s, 2032 718,315 75,181 Ser. 3939, Class EI, IO, 3s, 2026 834,266 58,575 Ser. 315, PO, zero %, 2043 1,274,130 1,027,424 Ser. 3835, Class FO, PO, zero %, 2041 1,122,887 972,437 Ser. 3391, PO, zero %, 2037 10,729 9,475 Ser. 3300, PO, zero %, 2037 5,956 5,321 Ser. 3326, Class WF, zero %, 2035 1,426 1,189 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 37.302s, 2036 36,300 71,590 IFB Ser. 06-8, Class HP, 22.979s, 2036 60,452 103,920 IFB Ser. 07-53, Class SP, 22.612s, 2037 68,788 107,319 IFB Ser. 08-24, Class SP, 21.696s, 2038 316,921 456,932 IFB Ser. 05-122, Class SE, 21.585s, 2035 79,468 118,914 IFB Ser. 05-75, Class GS, 18.951s, 2035 54,390 76,222 IFB Ser. 05-106, Class JC, 18.781s, 2035 76,328 116,979 IFB Ser. 05-83, Class QP, 16.268s, 2034 28,354 37,497 IFB Ser. 11-4, Class CS, 12.034s, 2040 163,763 202,322 IFB Ser. 11-123, Class KS, IO, 6.167s, 2041 192,692 27,218 IFB Ser. 11-123, Class GS, IO, 6.117s, 2041 991,225 142,489 IFB Ser. 11-147, Class SP, IO, 5.617s, 2042 1,106,712 149,406 IFB Ser. 13-103, Class SK, IO, 5.487s, 2043 297,268 72,336 Ser. 15-16, Class MI, IO, 4 1/2s, 2045 984,112 183,291 Ser. 409, Class 82, IO, 4 1/2s, 2040 470,542 73,693 Ser. 12-118, Class PI, IO, 4s, 2042 712,370 111,588 Ser. 12-96, Class PI, IO, 4s, 2041 487,414 62,994 Ser. 12-62, Class MI, IO, 4s, 2041 576,229 71,168 Ser. 409, Class C16, IO, 4s, 2040 693,272 103,757 Ser. 12-104, Class HI, IO, 4s, 2027 1,166,235 137,998 Ser. 15-10, Class AI, IO, 3 1/2s, 2043 1,187,317 126,561 Ser. 12-124, Class JI, IO, 3 1/2s, 2042 364,810 46,783 Ser. 13-22, Class PI, IO, 3 1/2s, 2042 896,742 135,630 Ser. 12-114, Class NI, IO, 3 1/2s, 2041 1,509,463 189,385 Ser. 13-55, Class IK, IO, 3s, 2043 578,153 64,695 Ser. 13-6, Class JI, IO, 3s, 2043 1,275,935 138,957 Ser. 12-151, Class PI, IO, 3s, 2043 520,502 61,784 Ser. 13-8, Class NI, IO, 3s, 2042 618,938 66,260 Ser. 12-145, Class TI, IO, 3s, 2042 603,612 50,100 Ser. 13-35, Class IP, IO, 3s, 2042 (F) 655,344 61,716 Ser. 13-55, Class PI, IO, 3s, 2042 1,007,054 87,765 Ser. 13-53, Class JI, IO, 3s, 2041 721,075 73,045 Ser. 13-23, Class PI, IO, 3s, 2041 735,023 55,693 Ser. 13-30, Class IP, IO, 3s, 2041 1,057,237 85,234 Ser. 13-23, Class LI, IO, 3s, 2041 638,414 52,733 Ser. 14-28, Class AI, IO, 3s, 2040 (F) 826,241 83,116 FRB Ser. 03-W8, Class 3F2, 0.783s, 2042 5,995 5,999 FRB Ser. 07-95, Class A3, 0.683s, 2036 1,868,618 1,802,238 Ser. 08-53, Class DO, PO, zero %, 2038 62,824 58,412 Ser. 07-44, Class CO, PO, zero %, 2037 20,749 17,820 FRB Ser. 88-12, Class B, zero %, 2018 210 209 Government National Mortgage Association IFB Ser. 11-81, Class SB, IO, 6.264s, 2036 605,766 62,921 Ser. 14-133, Class IP, IO, 5s, 2044 692,435 123,018 Ser. 14-76, IO, 5s, 2044 923,167 159,208 Ser. 13-51, Class QI, IO, 5s, 2043 610,009 117,650 Ser. 13-3, Class IT, IO, 5s, 2043 390,390 67,875 Ser. 13-6, Class OI, IO, 5s, 2043 300,830 52,904 Ser. 13-16, Class IB, IO, 5s, 2040 250,223 9,995 Ser. 10-35, Class UI, IO, 5s, 2040 443,080 78,308 Ser. 10-9, Class UI, IO, 5s, 2040 1,396,815 241,562 Ser. 09-121, Class UI, IO, 5s, 2039 1,095,556 194,122 Ser. 12-129, IO, 4 1/2s, 2042 727,306 142,734 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 465,436 50,379 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 1,005,235 163,220 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 363,979 59,352 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 289,719 46,113 Ser. 09-121, Class BI, IO, 4 1/2s, 2039 257,795 54,941 Ser. 09-121, Class CI, IO, 4 1/2s, 2039 1,182,998 232,632 Ser. 11-81, Class PI, IO, 4 1/2s, 2037 219,449 5,186 Ser. 15-53, Class MI, IO, 4s, 2045 686,243 151,227 Ser. 15-40, IO, 4s, 2045 462,204 96,516 Ser. 13-165, Class IL, IO, 4s, 2043 291,581 45,638 Ser. 12-56, Class IB, IO, 4s, 2042 911,301 140,630 Ser. 12-47, Class CI, IO, 4s, 2042 401,910 61,163 Ser. 14-104, IO, 4s, 2042 773,996 127,864 Ser. 14-4, Class IK, IO, 4s, 2039 546,587 49,961 Ser. 11-71, Class IK, IO, 4s, 2039 552,260 58,917 Ser. 10-114, Class MI, IO, 4s, 2039 850,576 66,862 Ser. 14-182, Class BI, IO, 4s, 2039 929,544 137,615 Ser. 10-116, Class QI, IO, 4s, 2034 98,270 1,720 Ser. 16-4, Class JI, IO, 3 1/2s, 2046 1,480,520 164,589 Ser. 13-79, Class PI, IO, 3 1/2s, 2043 724,121 71,652 Ser. 15-168, Class IG, IO, 3 1/2s, 2043 1,116,965 119,760 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 529,799 48,138 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 473,581 42,973 Ser. 12-136, IO, 3 1/2s, 2042 909,007 176,534 Ser. 14-46, Class JI, IO, 3 1/2s, 2041 437,451 59,845 Ser. 13-18, Class GI, IO, 3 1/2s, 2041 606,947 72,712 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 461,005 31,865 Ser. 14-102, Class IG, IO, 3 1/2s, 2041 411,893 48,436 Ser. 15-52, Class KI, IO, 3 1/2s, 2040 1,086,524 116,095 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 528,284 42,424 Ser. 14-147, Class MI, IO, 3 1/2s, 2039 1,083,282 52,637 Ser. 15-138, Class AI, IO, 3 1/2s, 2039 181,520 19,740 Ser. 15-99, Class TI, IO, 3 1/2s, 2039 1,182,653 133,108 Ser. 15-24, Class AI, IO, 3 1/2s, 2037 1,020,306 134,286 Ser. 14-160, Class IB, IO, 3s, 2040 1,831,540 152,750 Ser. 14-141, Class CI, IO, 3s, 2040 529,664 51,808 Ser. 14-174, Class AI, IO, 3s, 2029 872,403 90,309 Ser. 15-H22, Class GI, IO, 2.564s, 2065 1,689,506 249,202 Ser. 16-H03, Class AI, IO, 2.051s, 2066 1,853,873 210,389 Ser. 15-H20, Class CI, IO, 2.021s, 2065 1,749,877 211,268 Ser. 15-H24, Class HI, IO, 2.02s, 2065 1,620,902 143,126 FRB Ser. 15-H16, Class XI, IO, 2s, 2065 1,085,947 137,807 Ser. 15-H25, Class BI, IO, 1.989s, 2065 1,244,965 149,022 Ser. 15-H22, Class AI, IO, 1.927s, 2045 1,914,000 227,575 Ser. 15-H10, Class HI, IO, 1.915s, 2065 3,072,115 355,136 Ser. 15-H23, Class TI, IO, 1.885s, 2065 1,301,854 155,962 Ser. 16-H04, Class KI, IO, 1.883s, 2066 1,989,909 191,684 Ser. 14-H21, Class AI, IO, 1.696s, 2064 1,867,958 199,124 FRB Ser. 11-H07, Class FI, IO, 1.226s, 2061 5,331,309 276,695 Ser. 10-151, Class KO, PO, zero %, 2037 57,152 49,662 Ser. 06-36, Class OD, PO, zero %, 2036 3,256 2,867 Total mortgage-backed securities (cost $19,886,909) ASSET-BACKED SECURITIES (1.0%) (a) Principal amount Value Station Place Securitization Trust FRB Ser. 16-1, Class A, 1.433s, 2017 $815,000 $815,000 Total asset-backed securities (cost $815,000) PURCHASED SWAP OPTIONS OUTSTANDING (0.5%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Barclays Bank PLC 1.73875/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.73875 $12,537,200 $135,903 (2.15625)/3 month USD-LIBOR-BBA/Apr-26 Apr-16/2.15625 12,537,200 125 Citibank, N.A. (2.087)/3 month USD-LIBOR-BBA/May-18 May-16/2.087 11,086,500 11 Credit Suisse International (2.915)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.915 1,467,600 29,041 (3.315)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/3.315 1,467,600 11,827 Goldman Sachs International 1.149/3 month USD-LIBOR-BBA/Apr-18 Apr-16/1.149 17,551,100 102,498 (2.18625)/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.18625 11,086,500 11 JPMorgan Chase Bank N.A. (1.805)/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.805 29,498,200 58,996 1.445/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.445 29,498,200 34,218 2.19/3 month USD-LIBOR-BBA/Apr-46 Apr-16/2.19 940,300 11,801 (1.365)/3 month USD-LIBOR-BBA/Apr-21 Apr-16/1.365 28,544,600 7,422 2.15/3 month USD-LIBOR-BBA/Apr-46 Apr-16/2.15 940,300 5,153 0.975/3 month USD-LIBOR-BBA/Apr-21 Apr-16/0.975 28,544,600 3,997 Total purchased swap options outstanding (cost $1,013,264) PURCHASED OPTIONS OUTSTANDING (0.2%) (a) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/$101.16 $5,000,000 $12,500 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.91 5,000,000 9,900 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/101.30 3,000,000 8,550 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/101.22 3,000,000 7,950 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/101.11 3,000,000 7,200 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.84 3,000,000 5,610 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/102.91 3,000,000 22,020 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/102.81 3,000,000 20,160 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/102.69 3,000,000 17,850 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/102.59 3,000,000 16,230 Total purchased options outstanding (cost $301,252) SHORT-TERM INVESTMENTS (9.8%) (a) Principal amount/shares Value Interest in $315,159,000 joint tri-party repurchase agreement dated 3/31/16 with Merrill Lynch, Pierce, Fenner and Smith Inc. due 4/1/16 - maturity value of $3,000,024 for an effective yield of 0.29% (collateralized by a mortgage backed security with a coupon rate of 4.000% and a due date of 5/20/42, valued at $321,462,180) $3,000,000 $3,000,000 Putnam Money Market Liquidity Fund 0.30% (AFF) Shares 4,736,677 4,736,677 U.S. Treasury Bills 0.32%, May 12, 2016 (SEG) $101,000 100,989 U.S. Treasury Bills 0.29%, April 21, 2016 (SEG) 12,000 11,999 U.S. Treasury Bills 0.07%, April 14, 2016 (SEG) 75,000 74,997 U.S. Treasury Bills 0.20%, April 7, 2016 30,000 30,000 Total short-term investments (cost $7,954,637) TOTAL INVESTMENTS Total investments (cost $119,326,620) (b) FUTURES CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Long) 5 $822,188 Jun-16 $(11,260) U.S. Treasury Bond Ultra 30 yr (Long) 5 862,656 Jun-16 (15,244) U.S. Treasury Note 2 yr (Long) 42 9,187,500 Jun-16 (2,287) U.S. Treasury Note 5 yr (Long) 86 10,420,109 Jun-16 9,907 U.S. Treasury Note 10 yr (Long) 7 912,734 Jun-16 (6,381) U.S. Treasury Note Ultra 10 yr (Short) 8 1,126,000 Jun-16 (3,680) Total WRITTEN SWAP OPTIONS OUTSTANDING at 3/31/16 (premiums $1,173,985) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Barclays Bank PLC 1.9475/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.9475 $6,268,600 $1,504 (1.9475)/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.9475 6,268,600 174,455 Citibank, N.A. 2.587/3 month USD-LIBOR-BBA/May-18 May-16/2.587 11,086,500 11 2.387/3 month USD-LIBOR-BBA/May-18 May-16/2.387 11,086,500 11 Credit Suisse International 2.515/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.515 1,467,600 62,226 Goldman Sachs International 1.399/3 month USD-LIBOR-BBA/Apr-18 Apr-16/1.399 17,551,100 18 2.58625/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.58625 22,173,000 22 JPMorgan Chase Bank N.A. (2.27)/3 month USD-LIBOR-BBA/Apr-46 Apr-16/2.27 940,300 29,008 (1.17)/3 month USD-LIBOR-BBA/Apr-21 Apr-16/1.17 14,272,300 29,544 1.17/3 month USD-LIBOR-BBA/Apr-21 Apr-16/1.17 14,272,300 43,102 (1.625)/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.625 14,749,100 79,498 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 910,000 94,967 1.625/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.625 14,749,100 126,400 Total WRITTEN OPTIONS OUTSTANDING at 3/31/16 (premiums $301,250) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/$100.45 $5,000,000 $6,400 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.20 5,000,000 5,000 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.63 3,000,000 4,530 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.56 3,000,000 4,260 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.44 3,000,000 3,780 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.75 5,000,000 3,200 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.19 3,000,000 2,940 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.50 5,000,000 2,450 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.95 3,000,000 2,340 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.91 3,000,000 2,220 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.77 3,000,000 1,950 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.53 3,000,000 1,530 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/102.14 3,000,000 9,780 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/102.05 3,000,000 8,730 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/101.92 3,000,000 7,470 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/101.83 3,000,000 6,600 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/101.38 3,000,000 3,570 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/101.28 3,000,000 3,120 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/101.16 3,000,000 2,610 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/101.06 3,000,000 2,280 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) Counterparty Premium Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) JPMorgan Chase Bank N.A. 2.117/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/2.117 $1,461,325 $(35,807) $30,805 2.035/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/2.035 1,461,325 (37,131) 22,358 1.00/3 month USD-LIBOR-BBA/Apr-27 (Purchased) Apr-17/1.00 2,914,000 (19,267) 1,952 1.00/3 month USD-LIBOR-BBA/Apr-27 (Purchased) Apr-17/1.00 5,827,900 (40,941) 1,690 (3.035)/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/3.035 1,461,325 (38,883) (35,550) (3.117)/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/3.117 1,461,325 (40,917) (38,155) 2.655/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/2.655 6,400,600 42,404 41,860 2.56/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/2.56 6,400,600 40,917 40,260 (1.00)/3 month USD-LIBOR-BBA/Apr-19 (Written) Apr-17/1.00 5,827,900 17,845 (10,315) (1.00)/3 month USD-LIBOR-BBA/Apr-19 (Written) Apr-17/1.00 11,655,800 37,299 (19,116) (1.56)/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/1.56 6,400,600 36,850 (38,148) (1.655)/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/1.655 6,400,600 36,483 (48,259) Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/16 (proceeds receivable $15,691,680) (Unaudited) Principal Settlement Agency amount date Value Federal Home Loan Mortgage Corporation, 3 1/2s, April 1, 2046 $1,000,000 4/13/16 $1,046,992 Federal National Mortgage Association, 4s, April 1, 2046 3,000,000 4/13/16 3,206,016 Federal National Mortgage Association, 3 1/2s, April 1, 2046 4,000,000 4/13/16 4,194,375 Federal National Mortgage Association, 3s, April 1, 2046 4,000,000 4/13/16 4,103,438 Government National Mortgage Association, 4s, April 1, 2046 1,000,000 4/20/16 1,069,297 Government National Mortgage Association, 3 1/2s, April 1, 2046 2,000,000 4/20/16 2,114,375 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $6,268,600 $81,409 3/30/26 1.91% 3 month USD-LIBOR-BBA $(74,918) 2,760,200 (36) 3/16/26 3 month USD-LIBOR-BBA 1.79701% 40,968 18,242,500 (E) 41,007 6/15/18 1.20% 3 month USD-LIBOR-BBA (67,992) 6,649,400 (E) 46,837 6/15/26 1.90% 3 month USD-LIBOR-BBA (88,392) 10,157,900 (E) (3,237) 6/15/21 3 month USD-LIBOR-BBA 1.45% 105,320 1,723,900 (23) 3/17/26 1.787% 3 month USD-LIBOR-BBA (23,901) 2,760,200 (36) 3/16/26 3 month USD-LIBOR-BBA 1.79882% 41,439 2,760,200 (36) 3/16/26 3 month USD-LIBOR-BBA 1.8005% 41,880 2,760,200 (36) 3/16/26 3 month USD-LIBOR-BBA 1.80312% 42,565 2,760,200 (36) 3/16/26 3 month USD-LIBOR-BBA 1.80242% 42,382 642,900 (E) (4,387) 6/15/46 3 month USD-LIBOR-BBA 2.25% 9,854 112,800 (E) (4) 4/5/46 2.2375% 3 month USD-LIBOR-BBA (2,536) 1,700,000 (22) 3/18/26 1.78722% 3 month USD-LIBOR-BBA (23,540) 1,700,000 (22) 3/18/26 1.79757% 3 month USD-LIBOR-BBA (25,207) 2,910,700 (38) 3/21/26 1.7325% 3 month USD-LIBOR-BBA (24,828) 2,910,700 (38) 3/21/26 1.73% 3 month USD-LIBOR-BBA (24,139) 376,100 (5) 3/30/26 1.73% 3 month USD-LIBOR-BBA (2,973) Total $161,297 (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $278,305 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(2,426) 207,583 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,810) Barclays Bank PLC 300,203 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 1,618 247,727 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,199) 61,466 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 344 126,252 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (239) 511,921 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 2,867 11,238 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (4) 92,771 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 118 243,568 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 1,313 410,527 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (1,826) 158,119 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (61) 186,461 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 1,703 344,443 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 3,003 13,993 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (139) 1,638,821 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (4,564) 683,872 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,084 7,902,812 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 21,174 6,330,247 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (21,882) Citibank, N.A. 90,118 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 241 Credit Suisse International 281,915 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 2,574 801,845 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (6,991) 232,377 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (2,342) 29,894 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (297) 176,653 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,147) 128,889 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,567) 126,997 — 1/12/45 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (1,736) 404,360 (2,338) 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,407 Goldman Sachs International 315,561 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (122) 243,447 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (94) 761,468 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (1,440) 305,791 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (118) 614,775 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (5,457) 614,775 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (5,457) 451,713 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,561) 169,696 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (587) 134,785 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,217) 1,226 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (2) 315,546 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (597) 75,306 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (657) 618,754 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,139) 22,927 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (79) 61,158 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (211) 68,951 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (27) 345,829 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (133) 410,813 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,646) 454,991 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,038) 534,549 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (1,011) 485,544 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,310) 13,424 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (117) 360,768 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 3,295 JPMorgan Chase Bank N.A. 388,972 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,391) 32,742 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (285) 360,472 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 3,295 Total Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2016 through March 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $81,446,632. (b) The aggregate identified cost on a tax basis is $119,523,983, resulting in gross unrealized appreciation and depreciation of $2,550,163 and $3,565,743, respectively, or net unrealized depreciation of $1,015,580. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund* $5,319,463 $8,827,757 $9,410,543 $4,852 $4,736,677 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, the fund maintained liquid assets totaling $52,989,850 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments, including mortgage backed securities and short-term investments with remaining maturities of 60 days or less, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty's custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts for hedging treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange's clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as "variation margin". For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, for hedging term structure risk and for yield curve positioning. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund's maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure and for gaining exposure to specific sectors. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund's maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as "cover" for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under "Security valuation" above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $360,697 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $265,840 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $— $815,000 Mortgage-backed securities — 15,859,964 2,230,295 Purchased options outstanding — 127,970 — Purchased swap options outstanding — 401,003 — U.S. government and agency mortgage obligations — 71,023,013 — U.S. treasury obligations — 20,096,496 — Short-term investments 4,736,677 3,217,985 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(28,945) $— $— Written options outstanding — (84,760) — Written swap options outstanding — (640,766) — Forward premium swap option contracts — (50,618) — TBA sale commitments — (15,734,493) — Interest rate swap contracts — (195,315) — Total return swap contracts — (40,552) — Totals by level $— During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Investments in securities: Balance as of December 31, 2015 Accrued discounts/premiums Realizedgain/(loss) Change in net unrealized appreciation/(depreciation)# Cost of purchases Proceedsfrom sales Totaltransfers intoLevel 3† Totaltransfersout ofLevel 3† Balance as of March 31, 2016 Asset-backed securities $— $— $—
